UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 17-6207


UNITED STATES OF AMERICA,

                    Plaintiff - Appellee,

             v.

PRESTON CORNELIUS EVERETT, a/k/a P,

                    Defendant - Appellant.



Appeal from the United States District Court for the Eastern District of Virginia, at
Alexandria. Leonie M. Brinkema, District Judge. (1:05-cr-00019-LMB-1)


Submitted: January 30, 2018                                  Decided: February 12, 2018


Before NIEMEYER, DIAZ, and FLOYD, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Preston Cornelius Everett, Appellant Pro Se. Dana James Boente, United States
Attorney, Lawrence Joseph Leiser, Assistant United States Attorney, OFFICE OF THE
UNITED STATES ATTORNEY, Alexandria, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Preston Cornelius Everett was found guilty of conspiracy to possess with intent to

distribute five kilograms or more of cocaine and for possession of a firearm in

furtherance of a drug trafficking crime.    On direct appeal, this court affirmed the

judgment. United States v. Everett, 164 F. App’x 392 (4th Cir. 2006) (No. 05-4696).

Everett has now filed his second notice of appeal of the criminal judgment. Because we

have previously affirmed this criminal judgment, we dismiss the appeal as duplicative.

We dispense with oral argument because the facts and legal contentions are adequately

presented in the materials before this court and argument would not aid the decisional

process.


                                                                           DISMISSED




                                           2